PENNRAIL CAPITAL            IN THE DISTRICT COURT OF APPEAL
CORPORATION,                FIRST DISTRICT, STATE OF FLORIDA

     Appellant,             NOT FINAL UNTIL TIME EXPIRES TO
                            FILE MOTION FOR REHEARING AND
v.                          DISPOSITION THEREOF IF FILED

BBVD COMPASS BANK, AND      CASE NO. 1D15-4919
JACK C. DEMETREE,
INDIVIDUALLY AND AS
TRUSTEE OF THE ATLANTIS
IRREVOCABLE TRUST,
MARK C. DEMETREE, AS
TRUSTEE OF THE JACK C.
DEMETREE IRREVOCABLE
TRUST, THE JACK C.
DEMETREE, JR.
IRREVOCABLE INSURANCE
TRUST, AND THE JACK C.
DEMETREE IRREVOCABLE
TRUST #2, JACK C.
DEMETREE, JR.,
INDIVIDUALLY AND AS
TRUSTEE OF THE JACK C.
DEMETREE IRREVOCABLE
TRUST, THE CHRISTOPHER C.
DEMETREE ALPHARETTA
IRREVOCABLE TRUST FOR
MINOR CHILDREN, THE JACK
C. DEMETREE IRREVOCABLE
TRUST #2, AND THE
ATLANTIS IRREVOCABLE
TRUST, ELISA A. DEMETREE,
INDIVIDUALLY AND AS
TRUSTEE OF THE JACK C.
DEMETREE, JR.
IRREVOCABLE INSURANCE
                              1
TRUST, LESLIE A.
DEMETREE-DOHERTY,
INDIVIDUALLY,
CHRISTOPHER C. DEMETREE,
INDIVIDUALLY AND AS
TRUSTEE OF THE ATLANTIS
IRREVOCABLE TRUST,

      Appellees.


_____________________________/

Opinion filed August 9, 2016.

An appeal from the Circuit Court for Duval County.
Karen K. Cole, Judge.

Michael G. Tanner and Thomas E. Bishop of Tanner Bishop, Jacksonville, for
Appellant.

Peter P. Hargitai, Ben Z. Williamson, and Joshua H. Roberts of Holland & Knight
LLP, Jacksonville; Stacey D. Blank of Holland & Knight, Tampa, for Appellees.




PER CURIAM.

      AFFIRMED.



LEWIS, WETHERELL, and RAY, JJ., CONCUR.
                                 2